Exhibit 10.2

FIRST ALLONGE TO SECOND AMENDED AND RESTATED

REVOLVING CREDIT LOAN NOTE



THIS FIRST ALLONGE TO SECOND AMENDED AND RESTATED REVOLVING CREDIT LOAN NOTE
(hereinafter referred to as this “Allonge”) is made this 31st day of August,
2020, by and among WAYSIDE TECHNOLOGY GROUP, INC., a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
(hereinafter referred to as “Wayside”), CLIMB CHANNEL SOLUTIONS, INC. f/k/a
Lifeboat Distribution, Inc., a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware (hereinafter referred
to as “Climb Channel Solutions”), TECHXTEND, INC., a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
(hereinafter referred to as “Techxtend”), PROGRAMMER’S PARADISE, INC., a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware (hereinafter referred to as “Programmer’s Paradise”),
ISP INTERNATIONAL SOFTWARE PARTNERS, INC., a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware
(hereinafter referred to as “ISP”, and hereinafter Wayside, Climb Channel
Solutions, Techxtend, Programmer’s Paradise, and ISP shall be collectively
referred to as the “Existing Co-Borrowers”), INTERWORK TECHNOLOGIES INC., a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware (hereinafter referred to as “Interwork” and hereinafter
the Existing Co-Borrowers and Interwork shall be collectively referred to as the
“Co-Borrowers”) and CITIBANK, N.A., a national banking association (hereinafter
referred to as the “Lender”).



W I T N E S S E T H :



WHEREAS, pursuant to the terms, conditions, and provisions of that certain
Second Amended and Restated Revolving Credit Loan Agreement dated November 15,
2017 (hereinafter referred to as the “Original Loan Agreement”), executed by and
among the Existing Co-Borrowers, as co-borrowers, and the Lender, as lender, the
Lender made available to the Existing Co-Borrowers a secured electronic line of
credit loan facility in the maximum principal amount of up to $20,000,000.00
(hereinafter referred to as the “Loan Facility”); and



WHEREAS, the Loan Facility is evidenced by that certain Second Amended and
Restated Revolving Credit Loan Note dated November 15, 2017, executed by the
Existing Co-Borrowers, on a joint and several basis, as co-borrowers, in favor
of the Lender, as lender, in the maximum principal amount of up to
$20,000,000.00 (hereinafter referred to as the “Note”); and



WHEREAS, pursuant to the terms, conditions, and provisions of that certain First
Amendment to Second Amended and Restated Revolving Credit Loan Agreement and
Other Loan Documents, dated of even date herewith (hereinafter referred to as
the “First Amendment”), the Co-Borrowers and the Lender agreed to amend and
modify the Original Loan Agreement (hereinafter the Original Loan Agreement, as
amended by the First Amendment shall be referred to as the “Loan Agreement”) for
the purposes more particularly set forth therein including, without limitation,
(i) to join Interwork as a co-borrower on a joint and several basis with the
Existing Co-Borrowers and (ii) to amend the governing law applicable to the Loan
Agreement and the other “Loan Documents” (as such term is defined in the Loan
Documents) such that the laws of the State of New York shall govern and control
the Loan Agreement and the other Loan Documents; and





--------------------------------------------------------------------------------

WHEREAS, in connection with the execution of the First Amendment, the
Co-Borrowers have requested that the Lender, and the Lender has agreed to, amend
and modify the Note for the purposes more particularly set forth and described
in this Allonge; and



WHEREAS, capitalized terms used in this Allonge, but not otherwise expressly
defined herein, shall have the meanings when used herein as assigned and
ascribed to such terms in the Loan Agreement.



NOW, THEREFORE, in consideration of the mutual benefits inuring to the
Co-Borrowers and the Lender and intending to be legally bound hereby, the Note
is hereby amended and modified as follows:



1.          Joinder of Interwork as a Co-Borrower.



(i)          Interwork hereby becomes a Co-Borrower under the terms of the Note,
as amended by this Allonge, and, in consideration of the value of the
synergistic and other benefits received by Interwork as a result of being or
becoming a Co-Borrower, Interwork hereby agrees that, effective as of the date
hereof, it hereby is, and shall be deemed to be, and assumes the obligations of,
a “Co-Borrower” on a joint and several basis with the Existing Co-Borrowers
under the Note, as amended by this Allonge, and Interwork hereby agrees that
from and after the date hereof, and so long as any Loan or any commitment of any
Lender shall remain outstanding and until the indefeasible repayment in full of
the Loans, the performance of all other obligations of the Co-Borrowers under
the Loan Documents, and the termination of the Lender’s commitment to make Loans
to the Co-Borrowers, Interwork shall perform, comply with, and be subject to and
bound by each of the terms and provisions of the Note, as amended by this
Allonge, on a joint and several basis with the Existing Co-Borrowers.  Without
limiting the generality of the foregoing, Interwork hereby represents and
warrants that (a) each of the representations and warranties set forth in the
Note applicable to an Existing Co-Borrower is true and correct as to Interwork
on and as of the date hereof and (b) Interwork has heretofore received a true
and correct copy of the Note in effect on and as of the date hereof.



(ii)         Interwork hereby makes, affirms, and ratifies in favor of the
Lender, the Note, as amended by this Allonge.



(iii)       In furtherance of the foregoing, Interwork shall execute and deliver
or cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Lender to carry
out more effectively the terms, conditions, and provisions of this Paragraph 1.



2.          Amendments to Note.  The Note is hereby amended and modified as
follows:



(i)          The reference to the “laws of the State of New Jersey” in the
paragraph of the Note which reads “This Note and the rights and obligations of
the parties hereunder shall be construed, interpreted, enforced and governed by
the laws of the State of New Jersey, excluding the laws applicable to conflicts
and choice of laws” is hereby deleted in its entirety and a new reference to
“laws of the State of New York” is hereby inserted in its place and stead.



(ii)         Any and all references to any of the Loan Documents contained in
the Note are hereby deemed to refer to such Loan Document, as amended and
modified up through this Allonge, the First Amendment, and the other documents
executed in connection herewith and therewith.





--------------------------------------------------------------------------------

3.          Modification of Note.  The Note, as amended and modified by this
Allonge, is the “Note” referred to in the Original Loan Agreement and the
documents relating thereto.  All other provisions of the Note shall not be
amended and modified hereby except as expressly set forth herein.



4.          Construction.  Any capitalized terms used in this Allonge not
otherwise defined herein shall have the meaning set forth in the Loan Agreement.



5.          Single Instrument.  The Co-Borrowers hereby direct the Lender to
affix this Allonge to the Note, whereupon the Note, as amended and modified by
this Allonge all shall become and constitute a single instrument.



6.          No Novation.  It is the intention of the parties hereto that this
Allonge shall not constitute a novation, nor shall it in any way adversely
affect or impair the lien priority of the Loan Documents.



7.          Additional Documents; Further Assurances. The Co-Borrowers hereby
covenant and agree to execute and deliver to the Lender, or to cause to be
executed and delivered to the Lender contemporaneously herewith, at the
Co-Borrowers’ sole cost and expense, any and all other documents, agreements,
statements, resolutions, certificates, opinions, consents, searches, and
information as the Lender may reasonably request in connection with the matters
or actions described herein.  The Co-Borrowers hereby further covenant and agree
to execute and deliver to the Lender, or to use reasonable efforts to cause to
be executed and delivered to the Lender, at the Co-Borrowers’ sole cost and
expense, from time to time, any and all other documents, agreements, statements,
certificates, and information as the Lender shall reasonably request to evidence
or effect the terms of the Loan Documents, or to enforce or protect the Lender’s
interest in the collateral described in the Loan Documents.  All such documents,
agreements, statements, etc., shall be in form and content reasonably acceptable
to the Lender.



8.          No Waiver.  Nothing contained herein constitutes an agreement or
obligation by the Lender to grant any further amendments to any of the Loan
Documents, and nothing contained herein constitutes a waiver or release by the
Lender of any rights or remedies available to the Lender under the Loan
Documents, at law or in equity.



9.          Binding Effect; Governing Law.  This Allonge shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and/or assigns.  This Allonge shall be governed by and construed in accordance
with the laws of the State of New York (excluding, however, conflict of laws
principles).



10.        Counterparts.  This Allonge may be executed in any number of
counterparts, each of which, when taken together, shall be deemed one and the
same instrument.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lender and the Co-Borrowers have duly executed and
delivered this Allonge, all as of the day and year first above written.



CO-BORROWERS:









WAYSIDE TECHNOLOGY GROUP, INC., a Delaware corporation









By: 

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer















CLIMB CHANNEL SOLUTIONS, INC., a Delaware corporation, f/k/a Lifeboat
Distribution, Inc.









By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer















TECHXTEND, INC., a Delaware corporation









By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer















PROGRAMMER’S PARADISE, INC., a Delaware corporation









By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer















ISP INTERNATIONAL SOFTWARE PARTNERS, INC., a Delaware corporation









By:

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer





--------------------------------------------------------------------------------

INTERWORK TECHNOLOGIES INC., a Delaware corporation









By: 

/s/ Michael Vesey





Michael Vesey





Chief Financial Officer















LENDER:









CITIBANK, N.A.









By:

/s/ James R. Earnest





James R. Earnest





Director



--------------------------------------------------------------------------------